Citation Nr: 0909841	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in which service connection for hearing 
loss and tinnitus was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1. The medical evidence establishes that the Veteran's 
currently diagnosed bilateral hearing loss is the result of 
active military service.

2. The medical evidence establishes that the Veteran's 
currently diagnosed tinnitus is the result of active military 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2. The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

The Veteran and his spouse testified before the undersigned 
Veteran's Law Judge that he served in an artillery unit 
during his active service.  He was stationed in the southwest 
Pacific.  His unit was in battle for the better part of a 
year, and he heard hundreds of 105 Howitzer rounds going off 
in that time.  He was in close proximity to the guns about 8 
to 10 times per week.  The Veteran testified that he has had 
ringing in his ears constantly since the war.  The Veteran's 
spouse testified that she has been married to him for 62 
years, which would be approximately 1947-or within two years 
from the Veteran's discharge-and during this time the 
Veteran has always had hearing problems.  Before they were 
married, she stated, the Veteran's mother told the witness 
that after he returned from military duty she would have to 
holler at him for him to hear her.  The Board finds the 
testimony of the Veteran and his wife to be credible.  

Service medical records show the Veteran's hearing measured 
20 of 20 at entrance into active service, and 15 of 15 at 
discharge from active service.  No ear or hearing 
abnormalities were observed.  Service medical records reflect 
no complaints of or treatment for any hearing problems.

VA examination conducted in February 2006 shows findings of 
bilateral hearing loss and tinnitus.  In pertinent part, the 
following findings in pure tone measurements were shown:




HERTZ

500
1000
2000
3000
4000
RIGHT
35
60
70
70
75
LEFT
35
65
75
75
75

Puretone threshold averages were calculated at 69 hertz in 
the right ear and 73 hertz in the left ear.  CNC Maryland 
speech tests resulted in 64 percent speech discrimination in 
the right ear, and 68 percent in the left ear.

The audiologist diagnosed mild to severe combined 
sensory/neural hearing loss in the right and left ears, and 
constant bilateral tinnitus.  The audiologist opined that the 
Veteran's diagnosed hearing loss was less likely due to noise 
exposure sustained in the military, and that the tinnitus was 
at least as likely as not due to the hearing loss.  However, 
the audiologist stated that his opinion was offered as a 
comment based on the Veteran's audio results and history as 
reported by the Veteran and should not be considered a 
medical opinion.  

VA and private treatment records show complaints of and 
treatment for hearing impairment.  

In a January 2009 statement, the Veteran's treating physician 
stated that the Veteran had a history of tinnitus dating back 
to 1944 and associated with an explosion and shrapnel injury.  
The Veteran's tinnitus was persistent, and the Veteran was 
fitted with hearing aids in the 1950s.  The records are no 
longer available, the physician explained, but the Veteran's 
history is consistent with service related hearing loss.  The 
physician thus opined that, based on the Veteran's reported 
history, the Veteran's tinnitus and hearing loss are more 
likely than not due to his service related noise exposure.

Both opinions are based on a history as provided by the 
Veteran, and neither opinion reflects that the claims file, 
to include the Veteran's service medical records, had been 
reviewed.

Notwithstanding, available personnel records show that the 
Veteran did serve as a motor sergeant in Battery A, 134th 
Field Artillery Battalion.  He was stationed in the Asian 
Pacific Theatre from May 1942 to July 1944 and supervised 2 
mechanics and 14 drivers.  He also served as the mail 
orderly.  He is shown to have participated in the 
battle/campaign of New Guinea.

The record thus contains opinions for and against a finding 
that the Veteran's bilateral hearing loss and tinnitus are 
the result of active service. Neither opinion is based on 
review of the record.

Service records, on the other hand, corroborate the Veteran's 
exposure to acoustic trauma and, more importantly, his 
participation in combat operations.  His testimony and that 
of his witness establishes continuity of symptomatology from 
shortly after discharge from active service to the present.

There are no other findings or opinions against a finding 
that the Veteran's hearing loss and tinnitus are the result 
of his active service.

The evidence is thus, at the very least, in equipoise.  The 
benefit of the doubt goes to the Veteran, and service 
connection for bilateral hearing loss and bilateral tinnitus 
is warranted. See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


